DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2-19 are pending and currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/21/2019, 06/09/2020, and 07/20/2020 have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more optical sensors distally of the optical tube (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 and all dependent claims thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites inter alia, “one or more optical sensors distally of the optical tube.”  The claim limitation “optical tube” is not mentioned anywhere in the specification.  Assuming Applicant instead meant to say “endoscope tube,” there is no support in the specification for the optical sensor being located distally of the endoscope tube.  Therefore claim 10 is new matter.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 and all dependent claims thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the optical tube" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-7 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kazakevich (U.S. 2003/0050534).
With respect to claim 2, Kazakevich teaches a cordless endoscope assembly, comprising: 
a housing (44, 46, 48, FIG. 2) configured to be held by a user's hand; 
an endoscope tube (42) that extends distally of the housing to an aperture at a distal end of the endoscope tube (FIG. 2); and 

wherein the endoscope tube is configured to collect light emitted by the one or more light sources via the aperture and to transmit said collected light and an image captured by the endoscope along an optical path (66) from the distal end of the endoscope tube toward the proximal end of the housing (para [0033]).
With respect to claim 3, Kazakevich teaches the housing is rotatable by a user via the handpiece about an axis of the endoscope tube (intended use-a user is capable of rotating the entire endoscope including the housing in their hand).
With respect to claim 4, Kazakevich teaches the housing, endoscope tube and electronics are disposable as an integral unit (intended use, the endoscope is capable of being disposed).
With respect to claim 5, Kazakevich teaches the housing, endoscope tube and electronics are disposable as an integral unit after a single use (intended use, endoscope is capable of being disposed).
With respect to claim 6, Kazakevich teaches the one or more light sources comprise one or more solid state emitters (100).
With respect to claim 7, Kazakevich teaches the one or more solid state emitters comprise one or more light emitting diode (100).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 8, 10-16 and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazakevich (U.S. 2003/0050534).
With respect to claim 8, a different embodiment of Kazakevich teaches one or more solid state emitters are disposed at the distal end of the endoscope tube (FIG. 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of FIG. 2 of Kazakevich to utilize LEDs located at the distal end as taught by FIG. 8 of Kazakevich in order to provide a design that is best suited for laparoscopy (para [0060] of Kazakevich).
With respect to claim 10, Kazakevich teaches a cordless endoscope system, comprising: 
a housing (44, 46, 48, FIG. 2) configured to be held by a user's hand; 
an endoscope tube (42) that extends distally of the housing to an aperture at a distal end of the endoscope tube (FIG. 2), the endoscope tube configured to collect light emitted by the one or more light sources via the aperture and to transmit said collected light and image captured by the endoscope along an optical path from the distal end of the endoscope tube toward the proximal end of the housing (para [0033]); 
one or more batteries (para [0049]); 
a wireless transmitter configured to wirelessly transmit the electrical output corresponding to the collected image (para [0049]).
However, the cited embodiment of Kazakevich does not teach one or more optical sensors distally of the optical tube.
With respect to claim 10, another embodiment of Kazakevich teaches one or more optical sensors (533) distally of the optical tube (589) and configured to receive the collected 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the embodiment of FIG. 2 of Kazakevich to utilize LEDs located at the distal end as taught by FIG. 8 of Kazakevich in order to provide a design that is best suited for laparoscopy (para [0060] of Kazakevich).
With respect to claim 11, Kazakevich teaches the housing is rotatable by a user via the handpiece about an axis of the endoscope tube (intended use-a user is capable of rotating the entire endoscope including the housing in their hand).
With respect to claim 12, Kazakevich teaches the housing, endoscope tube and electronics are disposable as an integral unit (intended use, the endoscope is capable of being disposed).
With respect to claim 13, Kazakevich teaches the housing, endoscope tube and electronics are disposable as an integral unit after a single use (intended use, endoscope is capable of being disposed).
With respect to claim 14, Kazakevich teaches the one or more light sources comprise one or more solid state emitters (511).
With respect to claim 15, Kazakevich teaches the one or more solid state emitters comprise one or more light emitting diode (511).
With respect to claim 16, Kazakevich teaches one or more solid state emitters are disposed at the distal end of the endoscope tube (FIG. 8).
With respect to claim 19, Kazakevich teaches the optical sensor is an optical camera (533).

Claims 9, 17, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kazakevich (U.S. 2003/0050534) as applied to claims 1 and 10 above, and further in view of Dunki-Jacobs et al. (U.S. 2004/0064018).
Kazakevich teaches a cordless endoscope as set forth above.  However, Kazakevich does not teach a switch.
With respect to claim 9, Dunki- Jacobs et al. teaches an endoscope comprising a switch (72) selectively actuatable to apply or remove power from the one or more batteries to the one or more light sources to power-on or power-off the one or more light sources of the endoscope assembly (para [0033]).
With respect to claim 17, Dunki Jacobs et al. teaches an endoscope comprising a switch (72) selectively actuatable to power-on or power-off the one or more light sources of the endoscope assembly (para [0033]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the endoscope of Kazakevich to include the switch as taught by Dunki-Jacobs et al. in order to provide a means to vary power to the light sources and therefore control the illumination level (para of Dunki-Jacobs et al.).
Kazakevich teaches a cordless endoscope as set forth above.  However, Kazakevich does not teach the wireless transmitter is a radiofrequency transmitter.
With respect to claim 18, Dunki-Jacobs et al. teaches a cordless endoscope comprising a RF transmitter (para [0034]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to utilize the RF transmitter of Dunki-Jacobs et al. as the wireless transmitter of Kazakevich because Dunki-Jacobs et al. teaches RF transmission is known to be compatible with transmitting image data (para [0034] of Dunki-Jacobs et al.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795